Exhibit 10.71

RESTRICTED SHARE AWARD AGREEMENT

THIS AGREEMENT, made as of this      day of                   between Kindred
Healthcare, Inc., a Delaware corporation and its successors (the “Company”), and
                     (the “Non-Employee Director”).

WHEREAS, the Company adopted and maintains the Kindred Healthcare, Inc. 2001
Equity Plan for Non-Employee Directors, Amended and Restated (the “Plan”);

WHEREAS, the Plan provides for the award to Non-Employee Directors of restricted
shares of common stock of Kindred Healthcare, Inc., par value $.25 per share
(the “Common Stock”).

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Grant of Restricted Stock. Pursuant and subject to the terms and conditions
set forth herein and in the Plan, the Company hereby grants to the Non-Employee
Director                      (    ) shares of Common Stock (the “Shares,” and
this grant shall be referred to herein as the “Award”). The Shares shall vest
only in accordance with the provisions of this Agreement and of the Plan. The
certificates representing the Shares, together with stock powers duly authorized
in blank by the Non-Employee Director, shall be deposited with the Company to be
held by it until the Shares vest in accordance with Section 3 hereof or are
forfeited in accordance with Section 4. All capitalized terms used herein and
not defined herein shall have the meanings assigned to them in the Plan.

2. Non-Transferability. Prior to the vesting of the Shares as described in
Section 3 hereof, the Shares and the rights represented thereby shall be
non-transferable and will not be subject in any manner to sale, transfer,
alienation, pledge, encumbrance or charge; provided, however, that (i) the
Committee may, in its sole discretion, permit the transfer of the Shares to a
family trust for estate planning purposes and (ii) in the event the Non-Employee
Director was nominated to or chosen to serve on the Board pursuant to an
arrangement between the Company and another Person, such Non-Employee Director
may, upon notice in writing to the Board, direct the initial issuance of the
Shares to such other Person or transfer such Shares to such other Person. Any
purported or attempted transfer of such Shares or such rights in contravention
of this Section 2 shall be null and void and shall result in the immediate
forfeiture of the Shares.

 

1



--------------------------------------------------------------------------------

3. Vesting of Shares.

(a) Except as provided in Section 3(b) and Section 4, the Shares subject to this
Award shall vest and become fully transferable without restriction according to
the following schedule:

(i) All of the Shares subject to this Award shall vest              ,         .

(b) Notwithstanding the foregoing or anything in the Plan to the contrary, in
the event of (1) a Change in Control, or (2) the Disability or death of the
Non-Employee Director while serving as a director of the Company, the Shares
shall automatically immediately vest, all restrictions on the Shares shall lapse
and the Company shall deliver to Non-Employee Director a certificate
representing the Shares; provided, however, in no event may the vesting of any
Shares held by an Non-Employee Director be accelerated until such time as the
vesting would not violate Section 16(b).

4. Forfeiture of Shares. Notwithstanding anything in the Plan to the contrary,
if the Non-Employee Director ceases to be a director of the Company for any
reason other than death or Disability, all of the Shares which have not vested
in accordance with Section 3 of this Agreement shall be immediately cancelled
and forfeited without additional consideration and Non-Employee Director shall
have no further rights with respect thereto. Notwithstanding anything in the
Plan to the contrary, if the Non-Employee Director ceases to be a director of
the Company because of removal for Cause or Retirement, all of the Shares which
have not vested in accordance with Section 3 of this Agreement shall be
cancelled and forfeited on the date of removal or Retirement, as the case may
be, without additional consideration and Non-Employee Director shall have no
further rights with respect thereto.

5. Modification and Waiver. Except as provided in the Plan with respect to
determinations of the Committee and subject to the Company’s right to amend the
Plan, neither this Agreement nor any provision hereof can be changed, modified,
amended, discharged, terminated or waived orally or by any course of dealing or
purported course of dealing, but only by an agreement in writing signed by the
Non-Employee Director and the Company. No such agreement shall extend to or
affect any provision of this Agreement not expressly changed, modified, amended,
discharged, terminated or waived or impair any right consequent on such a
provision. The waiver of or failure to enforce any breach of this Agreement
shall not be deemed to be a waiver or acquiescence in any other breach thereof.

6. Rights as Stockholder. Non-Employee Director shall be considered a
stockholder of the Company with respect to all such Shares that have not been
forfeited and shall have all rights appurtenant thereto, including the right to
vote or consent to all matters that may be presented to the stockholders and to
receive all dividends and other distributions paid on such Shares. If any
dividends or distributions are paid in Common Stock, such Common Stock shall be
subject to the same restrictions as the Shares with respect to which it was
paid.

 

2



--------------------------------------------------------------------------------

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.

8. Non-Employee Director Acknowledgment. The Non-Employee Director hereby
acknowledges receipt of a copy of the Plan and a Plan prospectus.

9. Incorporation of Plan. All terms and provisions of the Plan are incorporated
herein and made part hereof as if stated herein. Except as provided in Section 3
and Section 4 of this Agreement, if any provision hereof and of the Plan shall
be in conflict, the terms of the Plan shall govern.

10. Entire Agreement. This Agreement and the Plan represent the final, complete
and total agreement of the parties hereto respecting the Shares and the matters
discussed herein and this Agreement supersedes any and all previous agreements
and understandings, whether written, oral or otherwise, relating to the Shares
and such matters.

11. No Right to Re-Election. This Agreement shall not confer upon the
Non-Employee Director any right to continue as a director of the Company, to be
renominated by the Board or re-elected by the shareholders of the Company.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its duly authorized officer and said Non-Employee Director has hereunto signed
this Agreement on the Non-Employee Director’s own behalf, thereby representing
that the Non-Employee Director has carefully read and understands this Agreement
and the Plan, as of the day and year first above written.

 

KINDRED HEALTHCARE, INC.

 

By:   Richard A. Lechleiter Title:   Executive Vice President and   Chief
Financial Officer

 

 

4